75 So. 3d 428 (2011)
DEPARTMENT OF REVENUE obo Jennifer GRAHAM, Petitioner,
v.
Anthony Q. LOCKHART, Respondent.
No. 1D11-4581.
District Court of Appeal of Florida, First District.
December 15, 2011.
Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant Attorney General, Child Support Enforcement, Tallahassee, for Petitioner.
Anthony Q. Lockhart, pro se, Respondent.
*429 PER CURIAM.
The Department of Revenue seeks certiorari review of an order compelling genetic testing and argues that the administrative law judge departed from the essential requirements of law in ordering the testing. As the Department correctly contends, the administrative law judge lacked jurisdiction to order the testing in this child support proceeding brought pursuant to section 409.2563, Florida Statutes. See § 409.2563(2)(b), Fla. Stat. (providing in part that the administrative procedure set forth in the section concerns only the establishment of child support obligations and does not grant jurisdiction to the Department or the Division of Administrative Hearings to hear or determine issues of disputed paternity); see also Dep't of Revenue ex rel. Clausen v. McDonald, 46 So. 3d 1193, 1193-94 (Fla. 1st DCA 2010); Dep't of Revenue v. Long, 937 So. 2d 1235, 1236 (Fla. 1st DCA 2006).
Accordingly, we GRANT the petition for writ of certiorari and QUASH the order compelling genetic testing.
BENTON, C.J., DAVIS and MARSTILLER, JJ., concur.